                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
 PRICING ANTITRUST LITIGATION                        16-MD-2724


 THIS DOCUMENT RELATES TO:                           HON. CYNTHIA M. RUFE

 ALL ACTIONS


                               NOTICE OF APPEARANCE

TO THE CLERK OF THE COURT:

       Pursuant to Paragraph 7 of Pretrial Order No. 1 (No. 16-md-2724, ECF No. 2) and

Paragraph 12 of Pretrial Order No. 33 (No. 16-md-2724, ECF No. 431), please enter the

appearances in the above-captioned action of Heather Lamberg and Keith Palfin of Winston &

Strawn LLP on behalf of Defendant Camber Pharmaceuticals, Inc.

Dated: February 11, 2020

                                              Respectfully submitted,


                                               /s/ Heather Lamberg and /s/ Keith R. Palfin
                                              Heather Lamberg
                                              Keith R. Palfin
                                              WINSTON & STRAWN LLP
                                              1700 K Street NW
                                              Washington, DC 20006
                                              Telephone: (202) 282-5000
                                              Facsimile: (248) 282-5100
                                              hlamberg@winston.com
                                              kpalfin@winston.com

                                              Counsel for Defendant
                                              Camber Pharmaceuticals, Inc.
                                     CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2020, I caused the foregoing NOTICE

OF APPEARANCE to be filed electronically with the Clerk of the Court by using the CM/ECF

system which will serve a copy on all interested parties registered for the electronic filing, and is

available for viewing and downloading from the ECF system.


                                                        /s/ Keith R. Palfin
                                                  Keith R. Palfin
